Name: Decision No 2/93 of the EEC/EFTA Joint Committee on Common Transit of 23 September 1993 amending Appendix II of the Convention of 20 May 1987 on common transit
 Type: Decision
 Subject Matter: tariff policy;  civil law;  economic geography
 Date Published: 1994-01-15

 Avis juridique important|21994D0115(02)Decision No 2/93 of the EEC/EFTA Joint Committee on Common Transit of 23 September 1993 amending Appendix II of the Convention of 20 May 1987 on common transit Official Journal L 012 , 15/01/1994 P. 0033 - 0038DECISION No 2/93 OF THE EEC/EFTA JOINT COMMITTEE ON COMMON TRANSIT of 23 September 1993 amending Appendix II of the Convention of 20 May 1987 on common transit (94/17/EEC) THE JOINT COMMITTEE, Having regard to the Convention of 20 May 1987 on common transit (1), and in particular Article 15 (3) (a) thereof, Whereas Appendix II of the Convention contains, inter alia, specific provisions relating to guarantees; Whereas, in view of recent developments in the transport of certain categories of goods presenting increased risks, the provisions governing guarantees in the European Economic Community have recently been amended in order to reinforce their effectiveness; Whereas certain amendments have been made to the provisions concerning the simplified procedure for air and sea transport; whereas it is appropriate therefore to adapt Appendix II of the Convention, HAS DECIDED AS FOLLOWS: Article 1 Appendix II of the Convention is amended as follows: 1. In Chapter II 'GUARANTEES` of Title IV 'PROVISIONS APPLYING TO THE T1 AND T2 PROCEDURES`, after 'Section 2 Comprehensive guarantee`, the following text is inserted: 'Use of the comprehensive guarantee Article 34 A When T1 operations comprising goods listed in Annex VIII A to this Appendix and imported into the countries from third countries, present increased risks of fraud, on request of one or more Contracting Parties, the use of the comprehensive guarantee may be temporarily forbidden with regard to such goods by a decision of the Joint Committee. The decision of the Joint Committee to forbid the use of the comprehensive guarantee shall be taken by means of an accelerated written procedure to be concluded no later than five working days commencing from the date of receipt by the countries of the draft decision if no objection has been received from one of the Contracting Parties. The Contracting Parties shall take, from the introduction of the written procedure, the necessary measures to take account of the subject of the proposed decision. The exclusion of goods from the comprehensive guarantee system shall be limited to a period of six months unless the Joint Committee decides to extend it. Amount of the guarantee Article 34 B Without prejudice to the provisions of Article 34 A of this Appendix the level of the comprehensive guarantee shall be determined as follows: 1. The amount of the guarantee shall be set at least at 30 % of the duties and other charges payable according to the procedures laid down in paragraph 4 below or on the basis of any other method of calculation that achieves the same result. 2. The comprehensive guarantee shall be fixed at a level equal to the full amount of duties and other charges payable, under the provisions of paragraph 4 below or on the basis of any other method of calculation that achieves the same result, when it is intended to cover T1 operations concerning goods: - imported into the countries, - listed in Annex VIII A of this Appendix and - having been the subject of a decision of the Joint Committee adopted by means of an accelerated written procedure by which the Contracting Parties have agreed that the transit procedure presents increased risks of fraud. The Contracting Parties shall take, from the introduction of the written procedure, the necessary measures to take account of the subject of the proposed decision. However, the competent authorities of the countries concerned may set the amount of the guarantee at 50 % of the duties and other charges payable: for persons: - who are established in the country where the guarantee is furnished, - who are regular users of the common transit system, - whose financial situation is such that they can meet their commitments, and - who have not committed any serious infringement of customs or tax laws. If this subparagraph is applied, the office of guarantee shall enter in box 7 of the certificate of guarantee provided for in Article 35 of this Appendix one of the following statements: - aplicaciÃ ³n del pÃ ¡rrafo segundo del apartado 2 del artÃ ­culo 34 ter del apÃ ©ndice II del Convenio de 20 de mayo de 1987 - anvendelse af artikel 34b, stk. 2, andet afsnit af tillaeg II til konventionen af 20. maj 1987 - Anwendung von Artikel 34b Absatz 2 zweiter Unterabsatz der Anlage II des UEbereinkommens vom 20. Mai 1987 - aaoeÃ ¡Ã ±Ã ¬Ã ¯Ã £Ã  Ã ´Ã ¯Ã µ UEÃ ±Ã ¨Ã ±Ã ¯Ã µ 34Ã ¢ Ã °Ã ¡Ã ±UEÃ £Ã ±Ã ¡oeÃ ¯Ã ² 2 aeaaÃ ½Ã ´aaÃ ±Ã ¯ aaaeUEoeÃ ©Ã ¯ Ã ´Ã ¯Ã µ Ã °Ã ±Ã ¯Ã ³Ã ¡Ã ±Ã ´Ã Ã ¬Ã ¡Ã ´Ã ¯Ã ² Ã Ã  Ã ´Ã §Ã ² Ã ³Ã ½Ã ¬Ã ¢Ã ¡Ã ³Ã §Ã ² Ã ´Ã §Ã ² 20Ã Ã ² Ã Ã ¡ÃÃ ¯Ã µ 1987 - application of the second subparagraph of Article 34B (2) of Appendix II of the Convention of 20 May 1987 - application de l'article 34 ter paragraphe 2 deuxiÃ ¨me alinÃ ©a de l'appendice II de la convention du 20 mai 1987 - applicazione dell'articolo 34 ter, paragrafo 2, secondo comma dell'appendice II della Convenzione del 20 maggio 1987 - toepassing van artikel 34 ter, lid 2, tweede alinea, van aanhangsel II bij de Overeenkomst van 20 mei 1987 - aplicaÃ §Ã £o do ponto 2, segundo parÃ ¡grafo, do artigo 34 ºB do apÃ ªndice II da convenÃ §Ã £o de 20 de Maio de 1987 - 20. aeivaenae toukokuuta 1987 tehdyn yleissopimuksen II liiteen 34 b artiklan 2 kohdan toista alakohtaa sovellettu - Beiting b-liÃ °ar 2. mgr. 2. toelul. 34. gr. II viÃ °baetis viÃ ° samninginn frÃ ¡ 20. maÃ ­ 1987 - anvendelse av Artikkel 34 b, paragraf 2, andre avsnitt av vedlegg II til konvensjonen av 20. mai 1987 - tillaempning av artikel 34 b, punkten 2, andra stycket, i bilaga II til konventionen av 20. mai 1987. 3. Where the common transit declaration includes other goods besides those covered by paragraph 2 of this Article the provisions relating to the amount of the comprehensive guarantee shall be applied as if the two categories of goods were covered by separate declarations. However, account shall not be taken of the presence of goods of either category if the quantity or value thereof is relatively insignificant. 4. In order to apply this Article the office of guarantee shall make an evaluation over a period of one week of: - consignments made, - the duties and other charges payable taking account of the highest level of taxation applicable in one of the countries concerned. This evaluation shall be made on the basis of the commercial and accounting documentation of the person concerned in respect of goods transported during the past year, the amount obtained then being divided by 52. In the case of new operators the office of guarantee shall in collaboration with the person concerned estimate the quantity, value and taxes applicable to the goods being transported over a given period based on data already available. The office of guarantee shall by extrapolation determine the likely value of and taxes on the goods to be transported during a period of one week. Where the principal uses the comprehensive guarantee for the goods covered by Annex VIII A, the office of guarantee shall carry out an annual review of the amount of the comprehensive guarantee, in particular on the basis of information from the offices of departure, and shall if appropriate adjust the amount.` 2. Article 41 (2) is replaced by the following text: '2. Where, owing to circumstances peculiar to it, a transport operation involves increased risks and the guarantee of ECU 7 000 is therefore insufficient, the office of departure shall ask for a guarantee of a greater amount in multiples of ECU 7 000 in order to guarantee the duties relating to the total quantity of goods to be dispatched.` 3. After Article 45 a new section 4 is inserted as follows: 'Section 4 Individual guarantee AMOUNT OF THE GUARANTEE Article 45 A The amount of the individual guarantee intended to cover T1 operations concerning goods excluded from the comprehensive guarantee pursuant to the provisions of Article 34 A and listed in Annex VIII of this Appendix shall be calculated on the basis of Annex VIII.` 4. In Article 52 (11) (a) third subparagraph, Article 56 (2) second subparagraph and Article 56 (11) (a) third subparagraph, the term 'within two months` shall be replaced by the term 'within 60 days`. Article 2 Annex VIII of Appendix II of the Convention is replaced by the text of Annex I of this Decision. Annex VIII A conforming to the text of Annex II of this Decision, shall be added to Appendix II of the Convention. Article 3 This Decision shall enter into force on 1 January 1984. Done at Oslo, 23 September 1993. For the Joint Committee The chairman Jan SOLBERG ANNEX I 'ANNEX VIII LIST OF GOODS WHICH WHEN TRANSPORTED GIVE RISE TO AN INCREASE IN THE FLAT RATE GUARANTEE >TABLE> ANNEX II 'ANNEX VIII A LIST OF GOODS FOR WHICH THE USE OF THE COMPREHENSIVE GUARANTEE MAY BE TEMPORARILY FORBIDDEN OR GIVE RISE TO AN INCREASE IN THE AMOUNT OF THE GUARANTEE >TABLE>